DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
The amendment filed on 06/03/2022 has been filed. Claims 5-6, 8-9, 11-12 and 15 have been canceled and claims 18-27 have been newly added. Claims 1-4, 7, 10, 13-14 and 16-27 are currently pending.

Election/Restrictions
Applicant’s election without traverse of Group II, claims 16-17 in the reply filed on 06/03/2022 is acknowledged. Claims 1-4, 7, 10 and 13-15 are withdrawn by the examiner from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Elected claims 16-17 and newly added claims 18-27 are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 23-26 recites the limitation "hydrogenation" in line 1.  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 16-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang (Wang, H. et al. Patent application publication number US2011/0028770A1, Published Feb. 3, 2011 and filed on Aug. 3, 2009; cited in IDS 09/21/2021).
Regarding claims 16-17, Wang teaches a process comprising flowing a composition comprising a fluoroolefin and hydrogen across a bed of palladium catalyst supported on a carrier comprising alpha-alumina to obtain a fluoroalkane (Examples 1-3).
Regarding claims 18-22, Wang teaches in Table 1 that the fluoroolefin is as follows:

    PNG
    media_image1.png
    132
    238
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    135
    263
    media_image2.png
    Greyscale

Regarding claim 23, Wang teaches that the process is conducted in liquid phase or preferably in vapor phase ([0021]).
Regarding claims 24-25, Wang teaches that the process is conducted at a temperature of 100 ºC (Table 2).
Regarding claim 26, Wang teaches that the hydrogen/fluoroolefin mole ratio is 1.5:1 (Examples 1-3).
Regarding claim 16, Wang fails to exemplify that the palladium catalyst has a front and back and wherein the palladium catalyst in the front of the bed has a lower palladium concentration than the palladium catalyst in the back of the bed. However, Wang teaches in a nonexemplified embodiment that hydrogenation process takes place via a two-stage catalytic hydrogenation reaction wherein the first hydrogenation stage (front bed) results in a conversion of fluoroolefin from 10% to about 60% ([0023]) and the second hydrogenation stage (back bed) results in a conversion of fluoroolefin from 20% to about 99% ([0026]). Furthermore, Wang teaches that the catalyst comprises 0.1 to about 10 wt% of Pd ([0010]) and that the amount of conversion in the first stage and second stage is controlled by controlling the amount of the catalyst ([0023]). Thus, a skilled artisan would start from a lower amount of the 0.1 to 10 wt% of Pd range in the first hydrogenation stage and increase to the higher amount of the 0.1 to 10 wt% of Pd range in the second hydrogenation stage and would arrive at the composition of the instant claim 14. 
Regarding claim 27, Wang teaches in [0015] that the catalyst having metal concentration such as Pd below 0.1 wt% is “not highly effective” at hydrogenating fluoroolefins. However, “not highly effective” does not mean that the hydrogenation would not take place but it means that the hydrogenation would still take place, however, it would not be as effective as when the catalyst comprises 0.1 to about 10 wt% of Pd. The Examiner notes that the test here in the rejection is a reasonable expectation and that “not highly effective” does not obviate the prima facie case of obviousness (see § MPEP 2143.02). Thus, a skilled artisan would decrease the amount of Pd in the catalyst to less than 0.1 to about 10 wt% of Pd and would still have a reasonable expectation of success that hydrogenation would take place.
It would thus have been prima facie obvious to a skilled artisan at the time of the instant invention to conduct a process comprising flowing a composition comprising at least one fluoroolefin across a bed of a palladium catalyst supported on a carrier comprising alpha-alumina, the bed having a front and a back, the composition flowing from the front of the bed to the back of the bed, wherein the palladium catalyst in the front of the bed has a first palladium concentration lower than a second palladium concentration of the palladium catalyst in the back of the bed, wherein at least one fluoroolefin has the formula CnHmF2n-m, wherein n is an integer from 2 to 8 and m is an integer from 0 to 2n-1 in view of the teachings of Wang.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,221,113 (‘113). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to flowing a composition comprising at least one fluoroolefin across a bed of a palladium catalyst supported on a carrier comprising alpha-alumina, the bed having a front and a back, the composition flowing from the front of the bed to the back of the bed, wherein the palladium catalyst in the front of the bed has a first palladium concentration lower than a second palladium concentration of the palladium catalyst in the back of the bed, wherein at least one fluoroolefin has the formula CnHmF2n-m, wherein n is an integer from 2 to 8 and m is an integer from 0 to 2n-1.
The process of the instant claims is generic to the claimed process of '113 because claim 1 of '113 recites that the process is a hydrogenation process and also recites the concentration of the palladium catalyst on each bed. Thus the entire scope of '113 claims falls within the scope of the instant claims. In accordance to MPEP § 804, the claim under examination is not patentably distinct from the reference claim(s) if the claim under examination is anticipated by the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015-16 (Fed. Cir. 1993). Accordingly, the instant claims are anticipated by the claims of ‘113.

Conclusion
Claims 16-27 are rejected and no claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622